        Case 1:18-cv-05901-SDG Document 41 Filed 09/14/20 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

GEORGE MALCOLM COLE,                        }
                                            }
                Plaintiff,                  }
                                            }
vs.                                         }      Case No.: 1:18-cv-05901-ELR
                                            }
UNITED STATES OF AMERICA, et                }
al.                                         }
                                            }
               Defendants.                  }

            PLAINTIFF’S DISCLOSURE OF EXPERT WITNESS
                      MICHAEL SOBOEIRO, MD

      In accordance with Rule 26 of the Federal Rules of Civil Procedure, the

plaintiff hereby makes the following disclosure:

A.    IDENTITY OF EXPERT WITNESS

      Michael F. Soboeiro, MD
      1121 N. Blount Street
      Raleigh, NC 27604

B.    WRITTEN REPORT

      The written report prepared and signed by Michael F. Soboeiro, MD is

attached hereto as Exhibit A.

      Respectfully submitted, September 14, 2020.
       Case 1:18-cv-05901-SDG Document 41 Filed 09/14/20 Page 2 of 3




                                      /s/ J. CALLEN SPARROW
                                      J. Callen Sparrow, admitted PHV
                                      Erik S. Heninger (346783)
                                      HENINGER GARRISON & DAVIS, LLC
                                      2224 1st Avenue North
                                      Birmingham, Alabama 35203
                                      Telephone: (205) 326-3336
                                      Facsimile: (205) 326-3332
                                      jcsparrow@hgdlawfirm.com
                                      erik@hgdlawfirm.com

                                      Travis E. Lynch, Esquire (162373)
                                      HENINGER GARRISON & DAVIS, LLC
                                      3621 Vinings Slope SE, Suite 4320
                                      Atlanta, GA 30339
                                      Telephone: (404)996-0867
                                      Facsimile: (404)547-5515
                                      tlynch@hgdlawfirm.com
                                      Attorneys for Plaintiff

                     Local Rule 7.1 Compliance Certificate

      Pursuant to L.R. 7.1.D, this certifies that the foregoing document complies

with the font and point selections approved by L.R. 5.1.C. The foregoing document

was prepared using Times New Roman font in 14 point.

Dated: September 14, 2020.

                                      By: /s/ J. CALLEN SPARROW
                                           J. Callen Sparrow, admitted PHV
        Case 1:18-cv-05901-SDG Document 41 Filed 09/14/20 Page 3 of 3




                         CERTIFICATE OF SERVICE

       I hereby certify that on this September 14, 2020, the foregoing document(s)
was filed with the Court using the Court’s electronic filing system and/or mailed via
U.S. Mail, postage prepaid, to the following party or parties of record:

Trishanda L. Treadwell, Esquire
Assistant United States Attorney
Georgia Bar No. 356896
United States Attorney’s Office
Richard B. Russell Federal Building
75 Ted Turner Drive SW, Suite 600
Atlanta, GA 30303-3309
Telephone: (404)581-6000
Facsimile: (404)581-6181
Email:      trish.treadwell@usdoj.gov



                                             /s/ J. CALLEN SPARROW
                                             Of Counsel
